Case: 3:20-cv-00133-TMR-MRM Doc #: 19 Filed: 12/01/20 Page: 1 of 1 PAGEID #: 1022




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

CASEY STOERMER,                                              :

         Petitioner,                                         Case No. 3:20-cv-133

- vs -                                                       District Judge Thomas M. Rose
                                                             Magistrate Judge Michael R. Merz
WARDEN, London Correctional Institution,

         Respondent.                                 :


                ORDER ADOPTING REPORT AND RECOMMENDATIONS



         The Court has reviewed the Report and Recommendations of United States Magistrate Judge

Michael R. Merz (ECF No. 18), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and

noting that no objections have been filed thereto and that the time for filing such objections under

Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

         Accordingly, it is hereby ORDERED that the Petition be DISMISSED with prejudice.

Petitioner is DENIED any requested certificate of appealability and the Court hereby certifies to

the United States Court of Appeals that an appeal would be objectively frivolous and therefore

should not be permitted to proceed in forma pauperis.

         DONE and ORDERED in Dayton, Ohio, this 1st day of December, 2020.

                                              *s/Thomas M. Rose

                                                               Thomas M. Rose
                                                          United States District Judge
